                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                Case No. 5:18-cv-295-D

 INVENTIV HEALTH CONSULTING, INC.,

                                Plaintiff,

 v.                                                      JOINT MOTION FOR ENTRY OF
                                                         CONSENT PROTECTIVE ORDER
 ALAN D. FRENCH, JR., PRIYA GOGIA,
 JASON DEBASITIS, and JIERU ZHENG,

                                Defendants.

        Plaintiff inVentiv Health Consulting, Inc. and Defendants Alan D. French, Jr., Priya

Gogia, Jason Debasitis, and Jieru Zheng, hereby jointly move that the Court enter the proposed

Consent Protective Order attached hereto as Exhibit 1 as an Order of the Court, for the reasons

set forth below:

        1.      Plaintiff and Defendants are competitors in the business of providing consulting

services in the pharmaceutical industry.

        2.      As a consequence of discovery requests exchanged between Plaintiff and

Defendants, the parties anticipate that they will disclose highly confidential, internal business

records including, but not limited to, customer lists and financial records. The parties share an

interest in maintaining the confidentiality of such information and limiting its use to this

litigation.

        3.      Plaintiff and Defendants believe that entry of a confidentiality agreement as a

Consent Protective Order of the Court will protect their respective interests with respect to the

confidentiality of documents and testimony produced in discovery, and will aid in resolving

discovery disputes.

        4.      All parties to this action have joined this motion.



              Case 5:18-cv-00295-D Document 24 Filed 04/03/19 Page 1 of 3
       For the above reasons, all parties to this action hereby jointly move that the Court enter

the confidentiality agreement attached hereto as Exhibit 1 as an Order of the Court.

       Dated this 3rd day of April, 2019.



Respectfully submitted,

INVENTIV HEALTH CONSULTING, INC.,                  ALAN D. FRENCH, JR., PRIYA GOGIA,
                                                   JASON DEBASITIS, and JIERU ZHENG,

By its attorneys,                                  By their attorneys,


/s/ Stephen D. Riden                               /s/ Melanie Black Dubis
Russell Beck*, BBO No. 561031                      Melanie Black Dubis
  rbeck@beckreed.com                               N.C. State Bar No. 22027
Stephen D. Riden, BBO No. 644451                   Catherine R.L. Lawson
  sriden@beckreed.com                              N.C. State Bar No. 44574
Hannah T. Joseph*, BBO No. 688132                  PARKER POE ADAMS & BERNSTEIN
  hjoseph@beckreed.com                             LLP
BECK REED RIDEN LLP                                301 Fayetteville Street, Suite 1400
155 Federal Street, Suite 1302                     Raleigh, North Carolina 27601
Boston, Massachusetts 02110                        Telephone: (919) 890-4158
Phone: (617) 500-8660                              Facsimile: (919) 834-4564
                                                   Email: melaniedubis@parkerpoe.com
* Pro Hac Vice Motions to Be Filed                         catherinelawson@parkerpoe.com


/s/ F. Marshall Wall
F. Marshall Wall
CRANFILL SUMNER & HARTZOG, LLP
Post Office Box 27808
Raleigh, NC 27611-7808
Telephone: 919.828.5100
Fax: 919.828.2277
mwall@cshlaw.com
NC Bar No. 26804
Local Civil Rule 83.1(d) Counsel for Plaintiff




                                      2
           Case 5:18-cv-00295-D Document 24 Filed 04/03/19 Page 2 of 3
                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               Case No. 5:18-cv-295-D

 INVENTIV HEALTH CONSULTING, INC.,

                               Plaintiff,

 v.                                                      CERTIFICATE OF SERVICE

 ALAN D. FRENCH, JR., PRIYA GOGIA,
 JASON DEBASITIS, and JIERU ZHENG,

                               Defendants.

       I hereby certify that I have served a copy of Joint Motion for Entry of Consent Protective
Order on April 3, 2019 by CM/ECF system on the following:

Melanie Black Dubis
melaniedubis@parkerpoe.com

Catherine R.L. Lawson
Catherinelawson@parkerpoe.com


                                                      /s/ Stephen D. Riden
                                                      Stephen D. Riden, BBO No. 644451
                                                        sriden@beckreed.com
                                                      BECK REED RIDEN LLP
                                                      155 Federal Street, Suite 1302
                                                      Boston, Massachusetts 02110
                                                      Phone: (617) 500-8660
                                                      Attorney for Plaintiff


                                                      s/ F. Marshall Wall
                                                      F. Marshall Wall
                                                      CRANFILL SUMNER & HARTZOG, LLP
                                                      Post Office Box 27808
                                                      Raleigh, NC 27611-7808
                                                      Telephone: 919.828.5100
                                                      Fax: 919.828.2277
                                                      mwall@cshlaw.com
                                                      NC Bar No. 26804
                                                      Local Civil Rule 83.1(d) Counsel for Plaintiff



                                      3
           Case 5:18-cv-00295-D Document 24 Filed 04/03/19 Page 3 of 3
